OFFICE OF THE ATTORNEY       GENERAL    OF TEXAS             /
                          AUSTIN




          Richard S. librrls
county xttolTley
Claude, !Nxes
Dear sirr




                                             aid article.
                                             saed to this offfes
                                                                          m3
Em; Riohard S. Morris,    Rsge 2
                                                                         Wm..

            m3. I.%st the sale be made by the sheriff,
       after notice 0s sales of land under exeaution   or
       nay the sale be made by the tcxing unit at pri-
       vate Sals?m
           Before we tumver your questions, It is neoessarp
that we first retisw the pertinent statutes and the construc-
tion &ven to some of them by our oourts, in order to deter-
mine the nature and extent of the interest aoqulred by a
purohaser of land sold for taxes, before the period of red-p-
tioa expires,
             Friar to emotmeat      of Chapter 506, .aots Regular
.Sesaion,  45th Legislature,     Article  7345b, Vernon’s Annotated
T-8     Statutes, which baame eifeotlre       Xay, 1937, the ertlales
governing    the aolleotion   of delinquent taxes due the state end
aountles mm found la ohapters 8 and 10, Tltls 122, Revised
Civil Statutes of 1925, and the amadnenta thereto,           The pro-
visions of Chapter 10 were made available to aitles,         towns and
independent school distriats       by the oonaludiug paragraph of
Article 7543. The speaiflo artlales provldlng for the redemp-
tion by the owner of land sold Sor taxea were 7283,. as meaded,
7204, 7285 and 7340. Qeotlon 13 or irtiole         7345b declares
that the provisions of said artiale @‘shall be oumlstlve          of
and in addition to all other rights and remedies to whlah any
tcxlng unit may be entitled, * exaept where the provisiona of
said artials may conillat with prior enaatments, then said
.irtlcle shall govern.      Seotlon I.2 of Artiole 7345b provides
for the redemption of land sold for taxes.
            mtioles  7289, as amended by Chapter 31, First Call-
 ed Session, 43rd Legislature,  efteotlw  Oatober 10, 1933;
 7204, 7285, 7340, aad Seotion 1 and 12 of Artlale 7345b, ef-
 ieative Iday 13, 1937, read respeotlvely aa follows!
             Art.  728%    Vhe owner of the real eatate   sold
       ror the peyment of taxes, or his heirs or assigns
       or legal representatives,    may, within two (2) yeara
       after the date oi filing ior reoord of the puraheserr
       deed, have the right to redeem the land on the fol-
       low      bash;
           7 1) Within the first mar of the redktlon
       period tipon the payment of the amount of mn6y
       paid for the land, inoludin~    One Dollar  $1.00)  tax
       deed reoordlng fee and all. ta%es, senalt I 06, lnter-
       est and cost0 thereafter paid thereon plus ten per
       oent lO$) of the aggregate total.
             t 2) u;itb.ln the lest year ot the redemption
       period upon the paysent at the amount of money paid
       for the lend, inoludln: c?ne Dollar ($1.00) tax deed
       rooordlng fee and all t:tzes, penalties,   interest ahd
       aosts thereafter paid thereon plus twenty per aeUt
        (26) or the aggregate total.
fiOn. rilchrd   3. !jorri8,   FaGe 3


            Vrotided,  that, subject to the owner%
      right to redeem as aforesaid   eny lien holder
      or party lnter@ated map with& the time abom
      s~%oirled redeem said property under the sams
      proYlslonsr
            ‘330. 2. This :rot is intended to apply to
      and govern the amount neoessary to be paid ror
      redemption from all State, County, mmlol al
      and/or distrlot  tax sales OS real estate iiereto-
      rore or hereaftar made regardlass or the leGa
      nethod used in na!cing suoh sslss.
            T3ea. 3. Xn addition to redeemlag dlreot
      iron the purahaser redemption may also be made
      as provided in Art~oles 7284 and 7285 of the
      Revised Civil Statutes of Texas OS 1925. (As
      aziendad Acts 1933, 43rd Leg., 1st. C.S., p. 91,
      oh. 31, sea. 1.1”
            .4rt. 72%.   “.;ny. person having the right
      to redsen sny land sold at a tax sale r?ay do so
      by peymnt, within the tine prescribed by law,
      to the tar oolleotor     of the aounty in which the
      said land was .sAd of the amount vhlah the law
      requires to be pald; provided, that the owner
      ot sa1.d land, or his agent, shall first have
      made attldorlt   that he ha8 pado. diligent aearoh
      In the county where said land is situated for
      the purohaser thereof at the tax sale, and has
      failed to find hia, or that the purohaser at
      suoh tax sale is not a resident of the county
      in which the land is situated,     or that he and
      the purchaser aannot agree on the acxnmt of re-
      demption mney.     In suoh oases only shall the
      owner or agent he authorized to redeem the SEUWJ
      by the payment to the aolleator     of texesi (Aots
      1879, S, S., p. 29; 0. L. vol. 9, p. 61.)”
            Art. 7285. “ii&oh tax oolleotor  tomwhom
      payment Is made under the provl~lo~ of this
      chapter shell give a reaelpt therefor, slaved
      by him ofrlclally   In ths presence of two wlt-
      nesses whlah reaelpt when duly reoorded, shall
      be not i oe to all persons that the land therein
      described has boon redeemsdr nnd said cOlle&X
      shall on denand pay over to the pUrChaser at
      said tax sale the rsney thus reoelved b.y him.”
Hon. Riohard 9. Zforris, Pai;e 4


           Art. 7340.  "whore lands or rota shall here-
     nitor be sold to the gtat4 or to yv city or town
     iOr taxes under deoree OS court in auy ruit or
     suits brought for the oolleotion    of taxes thereon
     or by a oolleotor of taxer, Or othrmis4, the owm
     or any one having an interest    in such lands or lots
     abal& have the right et any tlnm w-lthln two yeare
     from the date of sale to redeem the SdpLd   upOn PaY-
     meat of the amount of tam6 for whloh sale was
     made, together with all ooste and panalLti48 required
     by law and also payment of all taxns, interest
     penaltIes and aosts on or against said land or iota
     at the tln4 of the rsdemptlon.W
          Xrtr 7%Sb, Section 1. "For all PWPQS- Of
     this Aat, the term ‘taxing un%tS,' shall include
     the State of Texa4 or aup town, aity or county ln
     said State, or any corporation or district organized
     under the laws of the State with authority to 16~~
     ond aolleat tnxesrW
           Art. 734Sb, Seotlon 12. *III sll suits horoto-
     for4 or hereafter  riled to collect delinquent taxes
     against property, judgment in said suit shall Pro-
     vide for lsSu~no4 or writ of poasesd~        wltbln
     twenty (20) da    aftor the period of rodenption
     shall have expiz ed to the purohaser at for44lOSure
     sale or his asslgm      but whenever 1336 is sold under
     jUdgt?n3ntin suoh s ul t for taxer, tha cmer of suoh
     property, or anyone having an intersst therein,
     or the* helm, asalgas or legal representatives,
           within tw (23 years from the d;rtO Of such
     =I'
     84 8, have the right to redeem said prop4rtp 011the
     following basis, to-wit:      (1) wit,hLn the first year
     :f the redeqtlon    period, upon ths p-t         ot the
     amount bid ior the property by tbs prohassr at
     such sale, including a One ($1.00) Dollar tax deed
     reoord.lng fee and all &?&x88,penalties, intmst
     and Costs thereafter 'paid thereon, plus twenty-five
     per oont (25%) of the awegate       total; (2) within
     the last y4ar or the rodemptlon period, Won the
     payment at the amount bid for the prop4rtY by.ths
     purchaser et suoh Sale, lnoludlng a 3114($1.00)
     Dollar tax deed reoording f40 and all taxes, penal-
     ties, interest and costs thereafter Tdd thoreon,
     plus fifty per oent (50s) or the aa;6rccoto total.
Hon. Rlohard 5, %rrls,        74g4 5



              "In addition to redeem&    dlroot horn the
        purchaser as aforesaid,   redemption may also be
        zaade upon the basis herelaabovo defined, aa
        protided in Artialea 7284 and 7265 OS the Re-
        vised Clvll Statutes of Texas OS 1925.w
           In this commotion we oail your attentlon to the
fact that Artiolea  5187, 5leS and 5189, Revised Statutes o$
1895, were brought forward, without material oh8ngo, into
the Revlaed Statutss of 19l.l aa Artloles 7641, 7543 and
7044   lNo material changes were mado in said artiolos when
they were lnoorporated in the Revised Statutes   OS 1925 as
Lrtlol8a 7283, 7284 and 7285 reap80tlvolyr    Artiolo 7283,
Revlaed Statut4s~oS 1925, prior to Its amendmentin 1939,
read eraotlp as it did aa Art1418 5187, Revised Statutes OS
1895. Said artiolo,   prior to Its amndraent in 1933, road:
                 "The ownor or real 8atat.o sold for the
           pa*yuent OS taxes, or his heirs or asslgna or
           legal reprssentatives,  pray, wlthln two y&m3
           from the date of sale redeem the estate sold
           by paylng or tendering to the purohaaer, hia
           heirs or legal representatives,    double the
           amount of money paid for the land.-

            Our courts haPa repeatodly'held  that a purchaser
OS land at a tax a4le acquired no tit14 to the land so pur-
chased titll   the period of rodmptlon had explredt that t)r,
only ri.ght aaqulred was eubjeot to ~tho right of the ownor to
rodeos at any the within trso pears by paying the amount
prescribed by law. Rogers Y. Xooro, 100 .Tox.220, 97 S, W.
605.

                In the oaae OS Bente t. Sulll~an,   115 9. W. 350,
error       remsod, the oourt saldt
                 "It has been universally held that, where
           the statute  conSera upon the owmrtho right to
           redeem, his tltle  la not extInguished until the
           tine for redemption has expired.    The opinion
           Generally entertained upon this subjeot Is wary
           aoourately expressed by Judge Cooley in his work
           on Taxation (2nd Ed.) p. 542: 'The purahaeer has
           no title to the laud until the time for redomp-
           tion has expired.   Ii4 haa consequently no oonstrua-
           tlw possession of the premises, and no more rkht
           to go upon and n&o 1144 of them than any stranger
Hon. Richard 9. Nmrls',   Pogb 6


     to the title would have. Ells entry upon the
     premiaee w-ould be a treapaaa upon the possesalon,
     actual or oonatruotive    of the owner, who mayro-
     ooveragainst him for injury aonraittcd,     Redemp-
     tion gives no new title.    It simply rollerea the
     land Srozn ths sale whloh her been mado, and this
     is true whether the redamptlcin ir a@de before the
     statutory tin4 has erpirod or by oonsent of ths
     purahaaor eftorward4**. A.lso 884 KoCraw v. Potts,
     27 Se 1. (2) 550~ NaSt4rSOn Y, SEatO, 42 S. We
     loos; city 0s mlln     t, Omen, 78 S, w. 704;
     TUl'IlOrt, fhith, 119 8, W. 922, 4lTOr refU48d.

             We have been unable to find but one T8xns oase
dealing with the quastlon of the right of a purohaser of
land at a tax sale to sell the land before tho oxplration
of th4 r8deittptiOn p8riOd.     %hiS iS the ease OS Turner v.
klth,     aupra. The fSCt.9 4r4 ruLig stated in the opinion
of the CoUrt. It la SUffl418nt ror the purpose 0s this
opinion to atate that the land there involved was sold for
delinquent tares duo against It.        The purohasers sold the
land bef'orethe    period of rodctmptlan had orplred.    'Rio
granteee then within the period of redemption, sold the
land to the piaintiri     ti&tth. In eaoh instance, the grantor4
exeouted and delivered qultolaim deeds to the grauteos,
Them deed8 w8r4 duly recorded in the oounty whOr4 the land4
Involved were looated and within the redamptlon period.         The
owners of the land wlthln the redemption period paid to the
original purchasers et the aa;lo the amount of money neooas-
ery to redeam the land.       The plaintiiis  Smith and one Thorn-,
 ton to v&m Smith had quitclaimed, within the r8dmptiOn
 period, an undivided interest in the land butwhioh deed
 8Vid8ntly   did not appear OS reOOrd, brought an aotion in
 trespass   to try title agalnat the-owners, Smith and Turner.
 Apparently the sole     uestlon involved in the ease was
whether the owners, &ai th and Turner, had perfeotod their
 right of redmnption by p4ylng the redemption money to tho
 puruhassra at the sale, Owm and Robinson. ~The plai.ntiSfa
 contended that the redexuption money should have been paid
 to them, hence the land had not bem, r8d44I&%dand that they
 were the legal owners of the land under their claim of title
 based on the tax deed and m8sno oonv4y4no46.
Ran,, Rlohaid S. Morris,     Page 7



            The Court or CIril Appealr, lrter quoting rr08i
the trial   oaurt'8 rinding of faot8, ma48 thl8 rtatsmsatt
           "Ill addition t0 th888 fin4~8,  it aI&Lt
     bo stated that there Wa8 n0 888I@IWlt or trans-
     rer rmm Rabineon and Ow8nor any oleimtd th8
     fund ll80,88El~ to redeem to ths app81188r (Smith
     and T~orntoo) or their V8ndoM.*
            The oourt also    raidr

              "The superior right or th8 owner to the
     QO88888iOn ~6 tith        t0 18n48 8014 iOr t&x88
     i8 not arr8OtOd or 8xtinguI8h84 until the tlm8
     ror redemption ha8 ex9lred      (Bents V. Sulllv8n.
     115 5. W.-), 8nd whlli It I8 true the puraharrir
     at tar 8ele may 8811 or oonvey &atever right
     $8     ha8 aOQUiPeda hI8 V&l408 Wuld aUqUir8 110
     nreater right than wa8 DO8Se88edby the pur-
     ohaeer, any SUDpO88dright he might 8OqUir8
     vr0ula be 8UbjeOt to the right 0r the owner to
     redaua within the period of tims required by
     law. Beron, that time had expired, the appell-
     an+,8 Winter and Turner (owner8 or the land)~
     paid to Robinson and Owen (jUFOh888r8 at the
     8tl.b)    the fUl1 ItmOUntlleO888aZ'Yto be Daid in
     or&& to redeem. It may be t&s that ippsllant8,
     w8r8 ohargaa with not108 or the 8uDDo884oonvep
     8IlO8 sx8outed by Robinson and O~eh to Whi88neUlt
      and Reed and of the varlou8 doouments in the lf
     of apD811888' title and of the in8trUJ8Ont8Und8:
     whloh they holdi       but were they, under the law Of
      th18 8tate. . . . Mauired       in order to re488m.
      to pay ths~ridemptl~zi money to anyone but thr-
      original purohasers Robinson and Owen? Artlole
      5187, 0r the IieVi8ed    Statut88 0r 1898 (now Arti-
      010 720c5.R. C. S. or 1925, a8 muended) 8ay8,
      that 'the owner 0r real estate 8014 ror t8x88,
      or his heir8 or ardgnr or lo@        repr88ent8tlV88,
      may, wlthln two year8 WWth8 date or 8ale, n-
      deem the 08tate sold by paying or tendarlng to
      the purOha88r, his heir8 or 18& represrntative8,
      double the 8mount paid for thr land.'       The appel-
      lantr in redeeming oomplied with the literal      term8
      Of thI8 8tatUte.      The payment was made to th8
      purohaeer, and ths *wrd *purohassr' hare U8ed 18
      evidently intended to be limited and applied to
      the party who puroh8888 at ths tar sale.       Statutes
      or thlr oharaoter are liberally     oonstnied in taoor
Ran. Rlohard S. 'Xarris, Page 8



     0r the owner, and the qusstlon arise81      Must
     he 20 'OUtSide of this statute ta hunt up, in
     order to m&eon! the land, som one whom the
     original purchaser has attexpted to oonvey?
     Suoh a can8truotlan at the statute would burden
     the awner with a duty not exaoted by the terms
     or the law, and would require the awner at his
     peril to oorreotly deternilne the merits or the
     suppose4 title aoqulred by the vendee iron the
     ariginal'purohaser,     Suoh was obviously not the
     intention or thb Legislature as gathered troa
     the word8 0r this statute,     Die right ii5 6x-
     preesly reeerved to the owner to redem only
     fros the puTohsser, his heirs or legal repraem-
     tatives.    Whenthe vendee of the purchaser ao-
     qtired   his sumosed right, he did so with know-
     ledge or the fact that the law expressly allowed
     the owner ta redeem rrom the purchaser, and, if
     he dealred protection acr;alnst the exeralse of'-
     this crivlle~e,    he could have provide4 ror 1% in
     his oontraot or DW'ChaEi6." (i\ll 83lQha81Sours)
          we have quoted most 0r the caurt's Opinion in order
tha% you might have the full benerlt thereof.    It 8eeuns to
reoognlze the right Or a ‘purohaaer to aselgn his right:ta .m-
oelve the reddmptlon mney, and at the same time to deolare
that 1s tall the right a purohascr of land at E tax sale ao-
quires until atter the redemption period has expired.
           There is no substantial dii'ferenoe between the pro-
visions or Section 12 of Artlole 7346b rind the Artlole dls-
CUssed by the court other then the amount neoesssry to be pal4
by the owner to the purahaser to redeem his land. This 8eo-
tlon require8 the paynent of the redemption money to the *pur-
ohamP.     Suoh ws8 the requlreinent al old Artiole 5107, Revised
Statutes 0r 1895, whioh beoame Arti       7283 0r the Revised sta-
tutes or 1925, and a8 ammled. The provlrrions at Article8 7284
and 7285 are us&e available to the owner by both xrtiole 7283,
as amnded, and seotlan 12. What the oourt eaid ln Turner f.
Snith, supra, would evidently be applloable in a sitiar      osse
arising under Article 734Sb.

           Teation 9 of said Article 7SMb speoltloally,pro-
vi&es *that if sale has not been made by auah purohasii~g tar-
5~ unit before sir months after the redemption period pro-
vided ln seotlon 12 hereof has expired, it shall be the duty
or the sheriff   upon mitten request rra5 any taxing unit who
hss obtained a juwnt       in eaid suit, to sell said pzOpOrty
at publio outory," and then provides in effeot that mmh sale
Hon. Richard 9. Ybrrl8,   Page 9   .


Shau be nade a8 land 8014 under oxeoutlon,    The inhibition
iound in Seotfon 0 against the private sele or land by the
taxingunit puroha8er ror an emaunt less than It8 adju4@
value ar the amount of the judgodnt, rrhlohsver is lower,
tit&out  the consent of the other lntereeted tex unIt8, rrould
apply to private sales made either before ar after the ox-
plratian of the redemption period,

            If this were a question of first ImpressIon, we
would   be lncllned to the view that the Leglelature 414 not
oantemplate that a taxin& unit purohaeer of land 8014 far
tax68 due it, or due it and other taxing units, nil&t sell
its right to reoelve the redemption maney or sell. uhatever
suppaaed right It aequlred in the land berore the period or
redemption had expired.     Hover,    there 18 no speoirio in-
hibition   touad in Article 7345b, or elsewhere in the statutes
or in the Constltutlon,    s.gsInst the right or a purchaser or
land at a tar sale to sell his right to receive the redenp-
tion money. The tcglelature      1s presumed to have been rim.%-
lIer wlth the principles    ot law announoed in Turner Y, smlth,
supra, sad in the other oases olted herein,      Thea6 prinoiples
are aubetsntIallp   a8 hollower    The purohaser of land at a
tar sale acquires na title     thereto until the time ror redemp-
tlon haa expired) he has no right or possession duri45 the
redemption period! the only right he aoqulres Is the right
to reoelve the redenptlon     maney; this right, he may assign,
 sell or convey to enother suoh an ase&nee or grantee oaa
take na greater right than wa8 pa88e88s4 by the purohfmer
 at the sale! and the owner ma redeem the land during the
redeaptlon period by paying t ii8 required ammud. direotly to
 the puroheser, although he has notlee oi the assignment ot
h&e right to reoelve the money ta another,
          Basla3our oanolu8lone upon ths authority OIted
and what has heretorore besn said, we anmfer your first
question 88 roii0us1
             (a) Wdoubtedly the taxI&unIt     my sell at prl-
yate a&e the land purahaaed at a tax oale after the period
or redemption ha8 expired and within 8Ix months thereafter.
Ii not 8014 within that period, the law oontemplates that
it shall bs sold by the sheriii    or the county where the 1~4
18 situated.     The statute 4006 not forbid the purohasing tax-
ing unit ta sell at private sale the land efter 8i.x month8
has elapsed rrom the date or the redemption period.     The
eherirr i8 only authorized to sell fibs land When he 16 re-
quested in vAtin& to do so by a tatins unit that ha8 obtain-
Hon. Riohard 8. Yorrb,         Page 10




06 a dudpent    against the 881~ Tor ta.x88.
          (b) It 18 our opinion that a taxing unit pur-
ohas8r of< and at a tax 8dO may, befOr     the period .Of
r8demption ha8 expired, 8811 , OOt.iV8yOr a88iQl at JWiWt8
88le it8 right t9 reoeiva the redemption money from the
owner, together .wlththe title nhloh will Y88t upon fai1ur8
to redeem within the statutory period.
          We   an8wer   your    88OOnd qUe8tiOn    a8 iO11OW8t

          It 18 our Opinion that the right t0 r8Oeivl the
redemption money rhould be oonveped by a qultolaim deed to
the land oontaining 8n assignmsnt olauee by whloh the grantee
18 8peOIfIOiallr a88IgIlOdthe right to 00118ot the money rrom
the owner and to Issue to him a rsoelpt for the 8ameg The
8tatUte doe8 not provide that the purohaser 8hsll exeoute
8UOh a reoeipt but the owner would ham the right to demand
and reoeive some eridenoe in writing that he had redeppled
hi8 land within the time and manner provided by law.
            We 8n8wer your thirh and last queetfon by raping
that the crherift ha8 nothlng whatever ~%odo with any kind of
a private sale whether made before or after the period of
redemption ha8 expired. Sales made by the ahmiff would not
be private,   but pub110 ralea.
                             2.
            We -hope that you h8Ve been given the lnrormatlon
requa8ted.
                                                  Yours very truly
                                          ATTGi.NZY
                                                  OWRAL          OP TBXl&



                                           BY
                                                        Bruo8 Wp.Bryant
                                                              A8Si8tCUlt
    APPROVED
           JUL 13,      19s9